                                                                          Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION



LARRY BARBER,

      Petitioner,

v.                                                       4:18cv123–WS/CAS

JULIE L. JONES, Secretary,
Department of Corrections,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
              AMENDED REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's amended report and

recommendation (ECF No. 18) docketed January 16, 2019. The magistrate judge

recommends that Larry Barber’s petition for writ of habeas corpus be dismissed.

Barber has filed objections (ECF No. 21) to the amended report and

recommendation.

      Having reviewed the record in light of Barber’s objections, the undersigned

finds no meritorious basis for rejecting the magistrate judge’s amended report and

recommendation. Among other things, Barber has not been authorized to file a
                                                                                Page 2 of 2


successive habeas corpus petition, and the petition fails to state any claims

cognizable in a § 2254 action. Accordingly, it is ORDERED:

      1. The magistrate judge's amended report and recommendation (ECF No. 18)

is hereby ADOPTED and incorporated by reference into this order.

      2. Barber’s petition for writ of habeas corpus (ECF No. 1) is DISMISSED.

      3. The clerk shall enter judgment stating: "The petitioner's petition for writ

of habeas corpus is DISMISSED."

      4. A certificate of appealability is DENIED.

      5. Leave to appeal in forma pauperis is DENIED.

      DONE AND ORDERED this              26th     day of     March      , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
